FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the Month of November 2011 ELRON ELECTRONIC INDUSTRIES LTD. (Translation of Registrant’s Name into English) 3Azrieli Center, Triangle Building, 42nd Floor, Tel Aviv• ISRAEL (Address of Principal Corporate Offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F þForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark if the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes oNo o If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-(2):82- English Translations of Registrant’s Reports filed withthe Israeli Securities Authority on November 9, 2011 in connection with the Registrant's Financial Results for the Third Quarter of 2011. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ELRON ELECTRONIC INDUSTRIES LTD. (Registrant) By:/s/Yaron Elad Yaron Elad VP & CFO Dated: November 9, 2011 3 Elron Electronic Industries Ltd. ("Elron" or the "Company") English Translation of Quarterly Report for the Third Quarter and First Nine Months of 2011 Part I Material Changes and Updates that Occurred in the Company's Business in the Three Months Ended September 30, 2011 Details according to Regulation 39A of the Israel Securities Regulations (Periodic and Immediate Reports), 1970 In this section: "Board of Directors Report" English Translation of Elron's Board of Directors Report for the Third Quarter and First Nine Months of 2011, included in Part II of this report. "Financial Statements" English Translation of Elron's Interim Consolidated Financial Statements for the Nine Months Ended September 30, 2011, included in Part III of this report. "20-F Annual Report" Elron's Annual Report for 2010 filed with the SEC on Form 20-F. As noted in its press release filed on Form 6-K with the SEC on March 10, 2011, in accordance with reporting requirements in Israel, Elron filed an annual report for 2010 in Hebrew with the Israeli Securities Authority ("ISA Annual Report"), simultaneously with its 20-F Annual Report. For the convenience of the Company's U.S. based shareholders, in translating Part I of this report from Hebrew to English, changes and updates are given in reference to the 20-F Annual Report, rather than its ISA Annual Report filed in Hebrew. The matters described below are in addition to the developments and changes that occurred in the third quarter of 2011, which were described in Part I of the Company's Quarterly Report for the Second Quarter of 2011. This report contains forward-looking statements that involve risks and uncertainties. Such forward-looking statements may be identified by the words "anticipate", "believe", "estimate", "expect", "plan" and similar expressions. The Company's and group companies' actual results could differ materially from those anticipated in these forward-looking statements as a result of certain factors, including, but not limited to, those discussed in the Company's filings with the SEC from time to time. 1. Item 4A – Information on the Company: History and Development of the Company Investments See Section 1.4 of the Board of Directors Report and Note 3 to the Financial Statements for details on Elron's and RDC's investments during the third quarter of 2011. Sale of Safend In September 2011, all the shares of Safend were sold to Wave Systems Corp., a NASDAQ-traded supplier of data protection solutions (the "Acquirer"), in consideration for approximately $12.8 million, consisting mostly of shares of the Acquirer. Safend, which was approximately 25% held by the Company prior to its sale, provides endpoint data protection solutions for corporations. In consideration for the aforesaid sale, Elron received shares of the Acquirer amounting to approximately $2.7 million, and recorded an approximately $2.3 million net gain in the third quarter of 2011. See Note 3.J. to the Financial Statements for additional details regarding the sale of Safend. Agreement for Sale of Wavion In November 2011, subsequent to the reporting date, a definitive agreement was signed for the sale by way of merger of all the shares of Wavion to Alvarion Ltd., a NASDAQ-traded company. Wavion, an approximately 67% held subsidiary of Elron, supplies outdoor WiFi base stations. The transaction's completion is subject to certain closing conditions. In the event of completion of the transaction, Elron expects to receive aggregate proceeds currently estimated at approximately $18 million, and to record a net gain currently estimated between $17 and $20 million. There is no certainty as to the transaction's closing or the timing thereof. See Note 3.C. to the Financial Statements for additional details regarding the transaction. 2 2. Item 4B – Information on the Company: Business Overview Pocared In November 2011, subsequent to the reporting date, Pocared commenced a diagnostic trial in support of its planned application filing to the FDA for approval to market its system in the United States. The object of the trial is to assess the efficacy of the system's first application, diagnosis of urinary tract infection. The diagnostic trial is being carried out at five of the world's leading medical centers. At this stage Pocared expects to complete the diagnostic trial in the second half of 2012. Starling In September 2011, an asset sale agreement for the sale of Starling's entire business in the field of non-military satellite communication systems (as defined in the agreement) to a major international company, a world leader in the communications market (the "Transaction"), was completed and came into effect. Following the Transaction, the Company recognized an approximately $4.7 million net gain (net of non-controlling interest). This amount includes expenses in respect of an inventory write-down and provisions for repairs and the termination of agreements with customers and suppliers following the decision of Starling's board of directors to cease its operations. In addition, simultaneous to the Transaction's completion, the Company and RDC completed the purchase of Elbit Systems Ltd.'s entire holding in Starling (approximately 16% of the outstanding shares), pro rata between them, in consideration of an aggregate sum of $0.3 million. Following the purchase, the Company's holding (including indirectly through RDC) in Starling increased from approximately 67% to approximately 83% (its direct holding increased from approximately 31% to approximately 39%, and RDC's direct holding increased from approximately 36% to approximately 44%). 3 In order to enable Starling to execute the Transaction and to fully and timely pay all of its commitments, including its commitments to the holders of its Series A debentures (the "Debentures"), on the closing date of the Transaction the Company and RDC made available to Starling a credit facility in an aggregate amount of $11 million at the terms determined by the parties. In November 2011, subsequent to the reporting date, Starling fully prepaid its Debentures, in the amount of approximately $6.9 million. Elron's and RDC's share in the prepayment sum amounted to approximately $2.75 and $1.55 million, respectively. See Note 3.A. to the Financial Statements for additional details regarding the Transaction, its ancillary agreements, and the credit facility made available by the Company and RDC. 3. Item 5 – Operating and Financial Review and Prospects Global Economic Status See Section 2.2. of the Board of Directors Report for details regarding the impact of the global economic status on the Company. Israeli Legislative Environment Private Bill for Increasing Competition and Reducing Risk in the Activity of Business Groups: Further to Item 5 of the 20-F Annual Report regarding the committee formed in connection with increasing competition in the economy (the "Committee"), in October 2011 the Committee published its draft recommendations, which include, inter alia, the following recommendations: Restricting the control or holding by a significant real corporation and the controlling parties thereof of a significant financial entity (as these terms are defined in the recommendations), and toughening the ability to control public companies in a pyramid structure which meet the definition of "gap company" in the Committee's report, to the point of loss of control, while at the same time empowering public shareholders, obliging controlling shareholders to make a full tender offer under certain circumstances in such companies, a recommendation to examine the need for expanding the restrictions on an institutional entity's exposure to a single corporation and to a group of corporations, a recommendation that contrary to the prevailing practice, financing expenses in a corporation be first attributed to income from a dividend received from another corporation in which the recipient is a "significant shareholder", such that they will not be deductible against other income in the corporation, and a recommendation that the entities in charge of allocation proceedings of public assets and rights be required, in certain cases, to take into account considerations of competition and concentration of control of vital infrastructures. 4 To the best of the Company's knowledge, the Committee intends, after taking into account comments from market participants, to release the final report of its recommendations in December 2011. The adoption and implementation of the Committee's recommendations, particularly those pertaining to companies incorporated in a pyramid structure, if any, could have a material effect on the Company itself, considering the restrictions on the structure of its holdings, its control of public companies, its ability to purchase or dispose of holdings in public companies and the value of its holdings in such companies, the advisability of distributing dividends from the held companies, including due to tax aspects, the industries in which it shall operate, etc. Trajtenberg Committee: In September 2011, the committee which was appointed by the government for socio-economic change, headed by Prof. Trajtenberg, submitted to the government its recommendations which include, inter alia: Putting a hold on a previously planned decrease in corporate tax, increasing corporate tax to 25% from 2012, and recommending that a 26% increase in the tax rate be considered in 2013; increasing the tax on capital gains (including the tax on interest and dividends) from 2012; removal and reduction of customs duties; and strengthening the regulatory tools available to the government authorities in connection with supervision over monopolies and market power holders in certain sectors. In October 2011, the government adopted the main recommendations in the committee's report, decided to act to implement such recommendations, and approved some of the tax-related recommendations, including increasing corporate tax to 25% and increasing the capital gains tax, from 2012. 5 As of the date of release of this report, there is no certainty as to which of the committee's recommendations will be implemented, how and in what time tables, and therefore the effect thereof on the Company's business cannot be assessed. 4. Item 6A – Directors and Senior Management Directors See Section 3.2 of the Board of Directors Report for details regarding the appointment of a director and the convening of a special general meeting of shareholders for the approval of the extension of Mr. Gad Arbel's tenure as an external director of the Company, which tenure came to an end. 5. Item 10C – Material Contracts Credit Agreement In November 2011, a binding agreement was signed with Silicon Valley Bank to receive a credit line in the amount of $30 million for a period of up to 18 months. See Note 3.N. of the Financial Statements for additional details. Ari Bronshtein CEO Yaron Elad CFO November 9, 2011, Tel Aviv, Israel 6 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Third Quarter and First Nine Months of 2011 1. Board of Directors' Analysis of the Company's Business 1.1. General Elron Electronic Industries Ltd. ("Elron" or "the Company"), a member of the IDB Holding Group, is a high technology operational holding company that operates through subsidiaries, associates and other companies classified as available-for-sale investments, referred to as "group companies". Elron generally invests in companies in a manner that vests it with influence on their direction and management. Some of Elron's group companies grew out of its subsidiary, RDC – Rafael Development Corporation ("RDC"), established by Elron together with Rafael Advanced Defense Systems Ltd. ("Rafael"), the largest research and development organization of Israel's Ministry of Defense. RDC has first rights to exploit commercially certain technologies of Rafael in non-military markets. Elron supports its group companies and is directly involved in their direction including through membership on their boards of directors and communication with their managements, selecting and manning senior management positions, business plan preparation, research and development and operational guidance, and introductions to potential strategic partners. Elron's group companies currently comprise public and privately held companies at various levels of development and progress. See the annex to the interim consolidated financial statements as of September 30, 2011 for details on Elron's holdings. The field of technology in which the group companies operate is characterized by the high degree of risk inherent in their products, their continuous technological innovation and their penetration into world markets, which require investment of considerable resources and continuous development efforts. The future success of Elron's group companies is dependent upon their technological quality, intellectual property, prices and nature of their products in comparison to the products of their competitors and their ability to introduce new products to the markets at the right time, while offering cost effective solutions suitable to their customers' needs. Furthermore, the future success of Elron's group companies is dependent upon the condition of the capital markets and their ability to raise financing. Elron's main goal is to build and realize value for its shareholders through the sale to third parties of a portion or all of its holdings in, or the issuance of shares by, its group companies, while simultaneously seeking opportunities to acquire or invest in new and existing companies at different stages of development including early stage and more mature companies. The Company believes that this strategy is conducive to its goal of increasing shareholder value as well as contributes to obtaining capital to support the growth of its group companies and to investing in new business opportunities. The nature of Elron's business, therefore, is expected to result in volatility in its results of operations, depending on the transactions that occur within a given period. Elron's operational results in any given period are due, for the most part, to the results of operations of those of its group companies which are accounted by the Company under the consolidation or equity method of accounting and dispositions and changes in holdings of group companies as well as impairment charges. As most of Elron's group companies are technology companies which have not yet generated significant revenues and which invest considerable resources in research and development and in marketing activities, without further exit transactions the Company has experienced, and expects to continue to experience, losses in respect of these companies to the extent they are accounted by it under the consolidation or equity method of accounting, as well as impairment charges for those investments in which the carrying amount will exceed the fair value. Elron's capital resources in any given period are primarily affected by the extent of its investment in existing and new companies, the realization of certain holdings, available credit lines or loans, as well as the impact of any dividends or distributions to its shareholders and/or from its group companies. The results of operations of Elron's group companies, and consequently, Elron's results of operations and capital resources, are affected by general economic conditions as well as by factors specifically related to the technology markets and capital markets, which significantly affect the ability of Elron's group companies to raise financing and Elron's ability to dispose of holdings and realize gains from its holdings. During 2009-2011, the Company continued to invest in and support its existing group companies, investing in fewer existing companies than in the past with the intent of focusing on such companies. In addition, during the nine months of 2011, the Company executed several investments in new companies, and intends to continue to invest in new companies. Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Third Quarter and First Nine Months of 2011 1.2. Major Events in the Reporting Period and Subsequently The major events are described in Notes 3 and 4 to the Company's interim consolidated financial statements as of September 30, 2011, and in Part I of the quarterly report "Material Changes and Updates that Occurred in the Company's Business in the Three Months Ended September 30, 2011", the most notable of which are the following: Investment in Kyma. Kyma is engaged in the development of a miniature, radar technology based device, which allows for the continuous monitoring of chronic heart failure patients from home. In September 2010, Elron completed an investment in Kyma in the amount of $1 million. Following the investment, Elron held approximately 27% of Kyma's outstanding shares. Pursuant to the investment agreement between Elron and Kyma, Elron had the right to invest, as of January 1, 2011, an additional amount of $4 million in Kyma. In January 2011, Elron exercised such right. Following the investments in Kyma, Elron held approximately 65% of Kyma's outstanding shares. In March 2011, the investment in Kyma, including any rights and obligations with respect to this investment, was transferred to RDC, in consideration for the amount invested by Elron (including transaction costs). Following the transfer of the investment to RDC, Elron holds approximately 33% of Kyma indirectly, and approximately 65% on a consolidated basis. See Note 3.E to the interim consolidated financial statements as of September 30, 2011 for additional details regarding the investment in Kyma. Establishment of Navitrio. In May 2011, the Company founded Navitrio Ltd. ("Navitrio") together with another partner, in order to invest in projects in the digital field, including internet, electronic and cellular trade platforms, applications, etc. Elron holds 80% of Navitrio's outstanding shares. In June 2011, the Company completed its first investment in Navitrio in the amount of $1.5 million. See also Note 3.I to the interim consolidated financial statements as of September 30, 2011. Renewal of BrainsGate's Clinical Trials. See Section 2.3.2 of Part I of the quarterly report for the second quarter of 2011 "Material Changes and Updates that Occurred in the Company's Business in the Three Months Ended June 30, 2011". Sale of Starling's Business. In September 2011, an asset sale agreement for the sale of Starling's entire business in the field of non-military satellite communication systems (as defined in the agreement) to a major international company, a world leader in the communications market, in consideration for payment in the aggregate amount of approximately $13.1 million (the "Transaction"), was completed and came into effect. The consideration is expected to be paid in several installments, The first installment of $8.6 million was paid on the closing date. and the balance shall be paid in three installments on the sixth, seventh and eight anniversaries of the Transaction closing (or, at Starling's discretion, in one installment of approximately $3.4 million 42 months after the Transaction closing). Following the Transaction, the Company recognized an approximately $4.7 million net gain (net of non-controlling interest). This amount includes expenses in respect of an inventory write-down and provisions for repairs and the termination of agreements with customers and suppliers following the decision of Starling's board of directors to cease its operations. As part of the Transaction, several ancillary agreements were completed, including an agreement to terminate Starling's collaboration with EMS Technologies, Inc. ("EMS"), according to which Starling received additional consideration in the sum of approximately $1.4 million, and an agreement to cancel the commercial engagement between Starling and Elbit Systems Land & C4I Ltd. ("Elbit Land"), whereby Starling refunded Elbit Land the deposit it paid Starling in the sum of $0.3 million,and paid Elbit Land an aggregate sum of approximately $0.4 million for expenses Elbit Land incurred in respect of the project until its cancellation. 2 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Third Quarter and First Nine Months of 2011 In addition, simultaneous to the Transaction's completion, the Company and RDC completed the purchase of Elbit Systems Ltd.'s entire holding in Starling (approximately 16% of the outstanding shares), pro rata between them, in consideration of an aggregate sum of approximately $0.3 million. Following the purchase, the Company's holding (including indirectly through RDC) in Starling increased from approximately 67% to approximately 83% (its direct holding increased from approximately 31% to approximately 39%, and RDC's direct holding increased from approximately 36% to approximately 44%). In order to enable Starling to execute the Transaction and to fully and timely pay all of its commitments, including its commitments to the holders of its Series A debentures (the "Debentures"), on the closing date of the Transaction the Company and RDC made available to Starling a credit facility in an amount of $11 million at the terms determined by the parties. In November 2011, subsequent to the reporting date, Starling fully prepaid its Debentures, such that Starling paid each holder of par value NIS 1 of the Debentures an amount equal to the par value of the Debenture as of the prepayment date (that is, principal, accrued interest and linkage up to the prepayment date which amounted to approximately $6.9 million). Elron's and RDC's share in the prepayment sum amounted to approximately $2.75 and $1.55 million, respectively. It should be noted that the Debentures held by the Company and RDC, and the Debentures held by the Clal Finance Ltd. Group, a company controlled by indirect controlling shareholders of the Company, was paid according to the same terms as those which applied to the rest of the Debenture holders. See Note 3.A to the interim consolidated financial statements as of September 30, 2011 for additional details regarding the Transaction, its ancillary agreements, and the credit facility made available by the Company and RDC. Sale of Safend. In September 2011, all the shares of Safend Ltd. ("Safend") were sold to Wave Systems Corp., a NASDAQ-traded supplier of data protection solutions (the "Acquirer"), in consideration for approximately $12.8 million, consisting mostly of shares of the Acquirer, based on their trailing 10-day average closing price on the NASDAQ prior to the closing date of the sale. Safend, which was approximately 25% held by the Company prior to its sale, provides endpoint data protection solutions for corporations. In consideration for the aforesaid sale, Elron received shares of the Acquirer amounting to approximately $2.7 million based on their trailing 10-day average closing price on the NASDAQ prior to the closing date of the sale, and recorded an approximately $2.3 million net gain in the third quarter of 2011. See Note 3.J to the Financial Statements for additional details regarding the sale of Safend. Commencement of FDA Trials by Pocared. See Section 2.1 in Part I of the quarterly report "Material Changes and Updates that Occurred in the Company's Business in the Three Months Ended September 30, 2011". Agreement to Receive Bank Credit Line. See Section 1.4 "Liquidity and Capital Resources" below. Agreement for Sale of Wavion. In November 2011, subsequent to the reporting date, a definitive agreement was signed for the sale by way of merger of all the shares of Wavion, an approximately 67% held subsidiary of Elron, to Alvarion Ltd. (NASDAQ: ALVR) ("Alvarion") (the "Transaction"), following negotiations of the commercial outline of the Transaction conducted by the parties. The definitive agreement includes, among others, the following terms: (i) The Transaction will be executed by way of merger, upon completion of which Wavion will be sold to Alvarion in consideration of aggregate proceeds of $26.5 million, subject to certain adjustments, of which $3 million will be deposited in escrow for a period of 15 months (mainly to cover potential indemnities in connection with breaches on Wavion's part, if any, of the Transaction agreement, that may become payable by the recipients of the Transaction proceeds), and in consideration of additional proceeds of up to $3.75 million, contingent upon Wavion achieving a certain revenue milestone in the fourth quarter of 2011 (the "Contingent Consideration"); (ii) During the interim period between the signing of the definitive agreement and the Transaction closing, certain activities of Wavion will require the consent of or coordination with Alvarion, as is customary in transactions of this type; (iii) Alvarion will be entitled to certain indemnities in connection with the Transaction, as is customary in transactions of this type, from the recipients of the Transaction proceeds (without joint liability among them) in amounts not exceeding in the aggregate the Transaction proceeds, except in the case of fraud or willful misconduct; (iv) The Transaction's completion is subject to certain closing conditions, including approval of the Transaction by Wavion's shareholders and consents of certain third parties to the Transaction, and certain of Wavion's key employees entering into revised employment agreements with Wavion, within 45 days of the signing of the Transaction agreement. 3 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Third Quarter and First Nine Months of 2011 In the event of completion of the Transaction: 1. Elron expects to receive aggregate proceeds currently estimated at approximately $18 million (including up to $3 million in respect of the Contingent Consideration, if paid). Approximately $2 million of the aforesaid amount is Elron's share of the amount to be deposited in escrow. 2. Elron would record a net gain currently estimated between $17 and $20 million. The net gain amount exceeding $17 million may be recognized depending on Elron's estimate of the likelihood of becoming entitled to receive its share of the Contingent Consideration. There is no certainty as to the Transaction's closing or the timing thereof. 1.3. Results of Operations The loss attributable to Elron's shareholders in the third quarter and first nine months of 2011 amounted to $5,252 and $26,012 thousand, respectively, as compared to a loss of $4,476 thousand and income of $63,710 thousand, respectively, in the third quarter and first nine months of 2010. The loss per share attributable to Elron's shareholders in the third quarter and first nine months of 2011 amounted to $0.19 and $0.92, respectively, as compared to a loss per share of $0.17 and income per share of $2.10, respectively, in the third quarter and first nine months of 2010. The loss for the third quarter of 2011 resulted primarily from Elron's share of the net loss of its group companies in the amount of $11,820 thousand (net of non-controlling interest), resulting mainly from the losses of Starling, Wavion, BrainsGate and Pocared. These amounts include excess cost amortization expenses in respect of certain group companies, mainly Given Imaging, in the amount of $1,172 thousand, and expenses due to impairment charges in the amount of approximately $1,378 thousand in respect of BPT. The aforementioned loss was offset by an approximately $4,727 thousand gain in respect of the completion of the sale of Starling's business, and an approximately $2,286 thousand gain in respect of the completion of the sale of Safend. The loss for the first nine months of 2011 resulted primarily from impairment expenses in the amount of approximately $10,602 thousand, mainly in respect of Elron's holding in Enablence recorded in the second quarter of 2011. These expenses are included in Elron's share of the net loss of its group companies (net of non-controlling interest) in the amount of approximately $33,109 thousand, which also includes the losses of Starling, Pocared, NuLens and BrainsGate, and excess cost amortization expenses in respect of certain group companies, mainly Given Imaging, in the amount of approximately $3,547 thousand. The aforementioned loss was partially offset by a gain recorded in the third quarter of 2011 in respect of the completion of the sale of Starling's business and the completion of the sale of Safend as aforementioned, and by a gain from changes in holdings in the amount of approximately $1,612 thousand (net of non-controlling interest) which resulted primarily from a decrease in the Company's holding in Given Imaging in the first half of 2011, as a result of the exercise and expiration of options granted to Given Imaging employees. The loss for the third quarter of 2010 resulted mainly from Elron's share of the net loss of its group companies in the amount of approximately $5,849 thousand (net of non-controlling interest), resulting mainly from the losses of Wavion and Starling. These amounts include excess cost amortization expenses in respect of certain group companies, mainly Given Imaging, in the amount of $1,395 thousand. The aforementioned loss was offset by a gain in the amount of $1,990 thousand resulting from a payment received by Elron in respect of a settlement agreement with Online Higher Education B.V ("OHE") over the consideration from the sale of KIT eLearning B.V ("KIT"), which was sold by Elron to OHE in 2004. Income for the first nine months of 2010 resulted mainly from a gain in the amount of approximately $70,800 thousand (net of non-controlling interest and of tax) recorded in the second quarter of 2010 in respect of the completion of the sale of Medingo Ltd. ("Medingo"), and a gain in the amount of approximately $22,400 thousand recorded in the second quarter of 2010 in respect of the completion of the sale of Teledata Networks Ltd. ("Teledata"). The aforementioned gain was offset by Elron's share of the net loss of its group companies in the amount of approximately $27,684 thousand (net of non-controlling interest), which resulted mainly from the losses of Wavion, Starling and Medingo. These amounts include excess cost amortization and impairment expenses in respect of certain group companies, mainly Given Imaging, in the amount of $6,749 thousand. 4 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Third Quarter and First Nine Months of 2011 1.3.1. Composition of the Company's Results of Operations For the nine months ended September 30, 2011 For the nine months ended September 30, 2010 For the threemonths ended September 30, 2011 For the three months ended September 30, 2010 For the year ended December 31, 2010 unaudited unaudited audited $ thousands Income from sales Gain from disposal of businesses and associates and changes in holdings in associates, net Financial income Total income Cost of sales Research and development expenses, net Selling and marketing expenses General and administrative expenses Equity in losses of associates, net Amortization of intangible assets 85 Financial expenses Other expenses (income), net ) Total costs and expenses Income (Loss) before taxes on income ) ) ) Taxes on Income (Tax benefit) - - ) Income (Loss) Net income (loss) attributable to the Company's shareholders ) ) ) Net income (loss) attributable to non-controlling interest ) ) ) Basic income (loss) per share attributable to the Company's shareholders (in $) Diluted income (loss) per share attributable to the Company's shareholders (in $) 5 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Third Quarter and First Nine Months of 2011 1.3.2. Analysis of the Company's Results of Operations Income from sales This item mainly included income from Wavion's sales in the amount of $3,365 and $11,628 thousand, respectively, in the third quarter and first nine months of 2011, compared with $1,858 and $5,231 thousand, respectively, in the third quarter and first nine months of 2010. The increase in Wavion's sales was primarily due to Wavion's increased marketing and sales efforts. Gain from Disposal of Businesses and Associates and Changes in Holdings in Associates, net In the third quarter and first nine months of 2011 gains from disposal of businesses and associates and changes in holdings in associates, net, amounted to $11,927 and $14,338 thousand, respectively. The gain in the third quarter of 2011 resulted primarily from an approximately $2,286 thousand gain in respect of the sale of Safend and from an approximately $9,595 thousand gain in respect of the sale of Starling's business. The gain in the first nine months of 2011 resulted primarily from the above and from an approximately $2,050 thousand gain resulting from a decrease in the Company's holding in Given Imaging due to the exercise and expiration of options granted to Given Imaging employees, and from an approximately $407 thousand gain due to the initial consolidation of Kyma in the first quarter of 2011. In the third quarter and first nine months of 2010 gains from disposal of businesses and associates and changes in holdings in associates, net, amounted to $1,047 and $157,618 thousand, respectively, resulting mainly from the consideration which was deposited in escrow at the time of the sale of all the assets of 3DV Systems Ltd., received during the third quarter of 2010, and from the gain in respect of the completion of the sale of Medingo in the amount of $133,506 thousand and in respect of the completion of the sale of Teledata in the amount of $22,364 thousand during the first nine months of 2010. Financial Income Financial income in the third quarter and first nine months of 2011 amounted to $525 and $1,219 thousand, respectively, and resulted mainly from interest income on bank deposits and other financial assets. Financial income in the third quarter and first nine months of 2010 amounted to $2,221 and $1,543 thousand, respectively, and resulted mainly from interest income from loans granted by the Company to associates, from translation differences accumulated on NIS-denominated deposits and from interest income on bank deposits. Cost of Sales Cost of sales consisted primarily of expenses related to salaries and materials associated with supplying products to Wavion. Cost of sales in the third quarter and first nine months of 2011 amounted to $1,413 and $4,108 thousand, respectively, compared with $691 and $2,193 thousand, respectively, in the third quarter and first nine months of 2010. The increase in cost of sales resulted primarily from the increase in Wavion's sales, as aforementioned. 6 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Third Quarter and First Nine Months of 2011 Operating Expenses Operating expenses in the third quarter and first nine months of 2011 amounted to $10,585 and $27,609 thousand, respectively, compared with $7,322 and $29,862 thousand, respectively, in the third quarter and first nine months of 2010, and comprised mainly of research and development expenses, net, selling and marketing expenses, and general and administrative expenses of Elron's and RDC's corporate operations and of consolidated companies (excluding amortization of intangible assets which also constitutes part of operating expenses under IFRS but is presented separately). The following table summarizes the operating results of the Company and its main consolidated companies: For the nine months ended September 30, 2011 For the nine months ended September 30, 2010 For the three months ended September 30, 2011 For the three months ended September 30, 2010 unaudited unaudited $ thousands Corporate RDC Wavion Medingo * - - - Starling Kyma ** - - Other * Medingo was consolidated in the Company's financial results until the date of its sale in May 2010. ** Kyma is consolidated in the Company's financial results since January 2011 due to the Company obtaining control over it. Corporate: Corporate operating expenses in the third quarter and first nine months of 2011 amounted to $1,052 and $3,089 thousand, respectively, compared with $1,288 and $3,435 thousand, respectively, in third quarter and first nine months of 2010. The decrease resulted mainly from insurance costs savings and from a decrease in professional services expenses. RDC: RDC's operating expenses in the third quarter and first nine months of 2011 amounted to $324 and $1,307 thousand, respectively, compared with $354 and $3,586 thousand, respectively, in the third quarter and first nine months of 2010. The decrease in expenses resulted mainly from a one-time expense recorded in the second quarter and first half of 2010 in respect of a settlement agreement with the former CEO of RDC (see Note 19 to the consolidated financial statements as of December 31, 2010). Wavion: Wavion's operating expenses in the third quarter and first nine months of 2011 amounted to $3,348 and $9,103 thousand, respectively, compared with $2,365 and $6,447 thousand, respectively, in the third quarter and first nine months of 2010. The increase resulted mainly from Wavion's increased research and development and marketing and sales efforts and the increase in its operations and sales turnover. Wavion's operating loss in the third quarter and first nine months of 2011 amounted to $1,396 and $1,583 thousand, respectively, compared with $1,199 and $3,434 thousand, respectively, in the third quarter and first nine months of 2010. The abovementioned factors along with an improvement in Wavion's gross profit margin led to a decrease in its operating loss Medingo: As aforementioned, Medingo's results were consolidated in Elron's statements until the date of its sale in May 2010. Medingo's operating expenses and operating loss in the first nine months of 2010 amounted to $6,877 thousand. Starling: Starling's operating expenses and operating loss in the third quarter and first nine months of 2011 amounted to $4,443 and $9,668 thousand, respectively, compared with $2,600 and $6,918 thousand, respectively, in the third quarter and first nine months of 2010. The increase resulted mainly from an increase in salary, wages and related expenses resulting from one time compensation awarded to employees of Starling in the business sale transaction aforementioned in Section 1.2, and from expenses in respect of an inventory write-down and provisions for repairs andthe termination of agreements with customers and suppliers following the decision of Starling's board of directors to cease Starling's operations. Kyma: As aforementioned, Kyma's results are consolidated in Elron's statements as of January 2011 due to the Company obtaining control over it. Kyma's operating expenses and operating loss in the third quarter and first nine months of 2011 amounted to $655 and $1,885 thousand, respectively. 7 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Third Quarter and First Nine Months of 2011 Equity in Losses of Associates, net Elron's share of net losses of associates resulted from holdings in certain investments that are accounted for under the equity method. The Company's share of net losses of associates in the third quarter and first nine months of 2011 amounted to $2,964 and $8,510 thousand, respectively, compared with $2,702 and $9,854 thousand, respectively, in the third quarter and first nine months of 2011. The decrease in Elron's share of net losses of associates in the first nine months of 2011 compared with the first nine months of 2010 resulted mainly from the disposition of certain associates during 2010, including Teledata and Impliant Inc. ("Impliant"), which had generated losses in this period, and from a change in the accounting method used to account for Notal Vision from the equity method to an investment accounted for as available for sale. This decrease was partially offset by a decrease in Given Imaging's income (see analysis of Given Imaging's results of operations below). As most of the group companies have not yet generated significant revenues and invest considerable resources in research and development and in marketing activities, Elron has experienced, and expects to continue to experience, losses in respect of these companies. Amortization of Intangible Assets Amortization of intangible assets in the third quarter and first nine months of 2011 amounted to $85 and $256 thousand, respectively, compared with $383 and $1,101 thousand, respectively, in the third quarter and first nine months of 2010, and resulted from the amortizationof technology attributed to Wavion. The decrease in the amortization amount resulted mainly from the decline in value of such technology in 2010 (see Note 3.C.2.C to the consolidated financial statements as of December 31, 2010), which led to a decrease in the quarterly amortization amount. Financial Expenses Financial expenses in the third quarter and first nine months of 2011 amounted to $3,623 and $3,529 thousand, respectively, and resulted mainly from translation differences accumulated on loans granted to Starling by Elron and RDC, from expenses incurred in respect of Starling's liability to the Office of the Chief Scientist, and from an increase in the market value of Starling's convertible debentures. Financial expenses in the third quarter and first nine months of 2010 amounted to $1,312 and $3,060 thousand, respectively, and resulted mainly from interest expenses from loans granted to Elron, RDC and Wavion, and from an increase in the market value of Starling's convertible debentures. Other Expenses (Income), net Other expenses, net, in the third quarter and first nine months of 2011 amounted to $3,894 and $13,866 thousand, respectively, and resulted mainly from an impairment charge in respect of the Company's holding in Enablence in the amount of approximately $8,831 thousand (see also Note 4 to the interim consolidation financial statements as of September 30, 2011) which was recognized in the second quarter of 2011, from an impairment loss in respect of the Company's holding in BPT in the amount of approximately $1,800 thousand due to the decision of BPT's board of directors to cease its operations (approximately $400 thousand in the second quarter of 2011), and from expenses in respect of an inventory write-down recognized by Starling in the amount of approximately $3,400 thousand in the first nine months of 2011 (approximately $900 thousand in the first half of 2011) due to the decision of Starling's board of directors to cease its operations. Expenses were offset by an approximately $400 thousand gain resulting from the sale of a portion of Elron's holding in GigOptix shares in the first quarter of 2011 (see Note 4 to the interim consolidated financial statements as of September 30, 2011), and from an approximately $130 thousand gain resulting from the sale of Elron's holding in Elbit Vision Systems Ltd. ("EVS") in the second quarter of 2011. Other expenses (income), net, in the third quarter and first nine months of 2010 amounted to $1,894 thousand income and $1,095 thousand expenses, respectively. Income in the third quarter of 2010 resulted mainly from a payment received by Elron in respect of the settlement agreement with OHE, as aforementioned. Expenses, net, in the first nine months of 2010 resulted mainly from an impairment charge in respect of the investment in Impliant which resulted from the decision of Impliant's Board of Directors to cease its operations (see Note 3.C.1.E to the consolidated financial statements as of December 31, 2010), and from impairmentof intangible assets attributed to technology of Wavion (see Note 3.C.2.C to the consolidated financial statements as of December 31, 2010). 8 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Third Quarter and First Nine Months of 2011 Taxes on Income (Tax Benefit) No taxes on income were recorded during the third quarter and first nine months of 2011. Taxes on income (Tax benefit) in the third quarter and first nine months of 2010 amounted to a tax benefit of $37 thousand and taxes on income in the amount of $8,471 thousand, respectively. Taxes on income were incurred since RDC's gain from the sale of Medingo, as described above, exceeded RDC's carryforward losses. Therefore, the gain from such sale required RDC to remit taxes and record current and deferred tax expenses. 1.3.3. Analysis of the Results of Operations of the Company's Major Associates Given Imaging (an approximately 27% direct and indirect holding through RDC) reported the following results of operations (according to IFRS): For the nine months ended September 30, 2011 For the nine months ended September 30, 2010 Increase/ Decrease For the three months ended September 30, 2011 For the three months ended September 30, 2010 Increase/ Decrease unaudited unaudited $ thousands % $ thousands % Sales Operating income Net income attributable to shareholders ) ) The increase in Given Imaging's sales in the third quarter of 2011 compared with the third quarter of 2010 resulted mainly from an increase in sales in the Americas, EMEA and APAC regions. The increase in sales in the first nine months of 2011 compared with the first nine months of 2010 resulted from the increase in sales in these regions and from the inclusion of the sales of Sierra Scientific Instruments which was acquired in April 2010. The increase in Given Imaging's operating income in the third quarter and first nine months of 2011 compared with the third quarter and first nine months of 2010 resulted primarily from an increase in income and in gross profit. The decrease in net income in the third quarter and first nine months of 2011 compared with the third quarter and first nine months of 2010 resulted from tax expenses recorded in the third quarter and first nine months of 2011, which was partially offset by an increase in operating income as aforementioned. 9 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Third Quarter and First Nine Months of 2011 1.4. Liquidity and Capital Resources September 30, 2011 December 31, 2010 (unaudited) (audited) $ thousands Total assets in the consolidated statement of financial position Investments in associates and available for sale assets (including assets classified as held for sale) Other long-term receivables Current assets (excluding assets classified as held for sale) Intangible assets, net Current liabilities Long-term liabilities Total liabilities Equity including non-controlling interest Elron's and RDC's primary cash flows (non-consolidated) * For the nine months ended September 30, 2011 For the nine months ended September 30, 2010 For the three months ended September 30, 2011 For the three months ended September 30, 2010 unaudited unaudited $ thousands Proceeds from disposal of non-current investments of Elron and RDC Investments in Elron's and RDC's group companies ** Raising of RDC's debt *** - - Repayment of Elron's and RDC's loans *** - - Dividend distributed by RDC **** - - * The amounts presented include RDC's cash flows in full (100%) in addition to Elron's cash flows. ** Excluding Elron's investment in RDC and the consideration transferred from RDC following the transfer of the investment in Kyma to RDC. *** Including raising and repayment of RDC's shareholder loan to Rafael only. **** Dividend distributed by RDC to Rafael only. Consolidated cash and cash equivalents at September 30, 2011 were $33,942 thousand, compared with $56,539 thousand at December 31, 2010. Elron's and RDC's non-consolidated cash and cash equivalents at September 30, 2011 were $20,461 and $226 thousand, respectively, compared with $40,714 and $9,859 thousand, respectively at December 31, 2010. In November 2011, subsequent to the reporting date, a binding agreement was signed with Silicon Valley Bank (the "Bank") to receive a credit line in the amount of $30 million for a period of up to 18 months (the "Period"). The credit line is being obtained in order to diversify and ensure additional sources of financing towards continued investing in companies held by the Company and new companies and to finance its ongoing operations. During the Period, the Company will be entitled to draw down loans for periods of up to 3 years from the date of each respective drawdown, at the Wall Street Journal prime rate of interest plus 0.75% per annum. According to the terms of the credit line, the Company will be able to make early repayment of all the loans without any cost. At the time the credit line is actually utilized, the Company will pledge shares directly held by it in Given Imaging in an amount equal to maintain a 3.25 ratio of the market value of the pledged shares (based on their trailing 5-day average closing price prior to the computation date) to the amount of credit utilized. Pursuant to the agreement, should the ratio of the market value of the pledged shares to the credit amount utilized decrease below 3, then the Company shall either pledge additional Given Imaging shares in order to maintain a coverage ratio of 3.25, provide alternative collateral acceptable to the Bank, or repay a portion of the credit utilized in order to maintain the coverage ratio of 3.25. 10 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Third Quarter and First Nine Months of 2011 At September 30, 2011 RDC had a long-term loan in the amount of $2,000 thousand granted by Elron and Rafael in equal portions (see also Note 3.D to the interim consolidated financial statements as of September 30, 2011). The main uses of cash in the third quarter and first nine months of 2011 were investments and loans to group companies in the amount of $6,105 and $23,729 thousand, respectively, granted by Elron, and in the amount of $1,218 and $5,770 thousand, respectively, granted by RDC. These amounts include the purchase of Pocared shares from another shareholder in consideration for approximately $896 thousand (see Note 3.F to the interim consolidated financial statements as of September 30, 2011), and the purchase of Elbit Systems Ltd.'s entire holding in Starling by Elron and RDC in consideration for approximately $128 and $147 thousand, respectively (see Note 3.A to the interim consolidated financial statements as of September 30, 2011). The main uses of cash in the third quarter and first nine months of 2010 were investments and loans to group companies in the amount of $2,926 and $15,356 thousand, respectively, granted by Elron, and in the amount of $2,332 and $14,367 thousand, respectively, granted by RDC. In addition, cash was used in the second and third quarters of 2010 to prepay Elron's and RDC's bank loans in the amount of $30,000 and $10,000 thousand, respectively, to prepay Elron's debt to Discount Investment Corporation Ltd. ("DIC"), its controlling shareholder, in the amount of $17,479 thousand, and to prepay RDC's debt to its shareholders in the aggregate amount of approximately $32,000 thousand, including $19,000 thousand to Elron and $13,000 thousand to Rafael. 11 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Third Quarter and First Nine Months of 2011 Elron's and RDC's investments in group companies during the first nine months of 2011 and 2010 are set forth in the following table (see also Note 3 to the interim consolidated financial statements as of September 30, 2011 for additional details regarding the Company's and RDC's investments in group companies during the first nine months of 2011): Elron RDC For the nine months ended September 30, 2011 For the nine months ended September 30, 2010 For the nine months ended September 30, 2011 For the nine months ended September 30, 2010 unaudited $ thousands Consolidated Companies * Starling ** Kyma *** - - Navitrio **** - - - Wavion - - Medingo ***** - - Sync-Rx - - - Xsights - - - Associates and Other Investments BrainsGate - - - Pocared ***** - - NuLens - - Whitewater - - - Safend - - BPT - Total investments * These investments do not affect the cash included in the interim consolidated financial statements. Furthermore, Elron granted RDC a $1,000 thousand loan in the nine months of 2011, as aforementioned (in the first nine months of 2010 RDC was granted a $6,000 thousand loan). ** In 2011 – including the purchase of Starling shares from Elbit Systems Ltd. (see Section 1.2 above). *** Kyma's results are consolidated in the Company's financial results since January 2011 due to the Company obtaining control over it. The amounts exclude the consideration transferred from RDC following the transfer of the investment in Kyma to RDC. **** Navitrio's results are consolidated in the Company's financial results since its establishment in May 2011. ***** Medingo was consolidated in the Company's financial results until the date of its sale in May 2010. ***** In 2011 – including the purchase of Pocared shares from a third party. Subsequent to the reporting date and through November 9, 2011, investments amounted to approximately $4,763 thousand as detailed below: Elron RDC unaudited $ thousands Consolidated Companies * Starling Associates and Other Investments Notal Vision - Total investments * In addition, in October 2011, subsequent to the reporting date, Elron and Rafael granted RDC a loan in the amount of $4,500 thousand, in equal parts. See Note 3.D to the interim consolidated financial statements as of September 30, 2011. 12 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Third Quarter and First Nine Months of 2011 Main Group Companies' Cash Flows Cash flows from operating activities Cash Note in interim consoli-dated financial statements as of September 30, 2011 For the nine months ended For the three months ended As of December 31, As of September 30, September 30, 2011 Unaudited $ thousands BrainsGate ** ) ) 3.H Given Imaging ** 3.C.1.I of the annual report NuLens ) ) 3.G Starling ) ) 3.A Pocared ** ) ) 3.F * See Item 4B – "Business Overview" of the Company's Annual Report for 2010 filed on Form 20-F with the Securities and Exchange Commission for details on the criteria for classifying a group company as a main company. ** In accordance with U.S. GAAP. Proceeds from the sale of Elron's and RDC's non-current investments during the first nine months of 2011 mainly include Elron's proceeds in the amount of $1,301 thousand from the sale of GigOptix shares in the first quarter of 2011, Elron's and RDC's proceeds in the amount of $43 and $110 thousand, respectively, received in the first nine months of 2011 in respect of the sale of Sela – Semiconductors Engineering Laboratories Ltd. which was completed in the third quarter of 2009, and Elron's proceeds in the amount of $261 thousand from the sale of its entire holding in EVS in the second quarter of 2011. Proceeds from the sale of Elron's and RDC's non-current investments during the first nine months of 2010 mainly included Elron's and RDC's cash consideration received in the second quarter of 2010 from the sale of Medingo in the amount of approximately $13,686 and $93,514 thousand, respectively, Elron's and RDC's proceeds from adjustment to such consideration in the amount of approximately $200 and $1,500 thousand, respectively, in respect of such sale, and Elron's cash consideration received in the second quarter of 2010 in the amount of approximately $3,000 thousand from the sale of Teledata. In addition, in consideration of the sale of Medingo, Elron and RDC received amounts of approximately $2,700 and $19,300 thousand, respectively, which were deposited in escrow for a period of two years. These amounts are presented under "other long-term receivables" in the statement of financial position as of September 30, 2011. Convertible debentures at September 30, 2011 amounted to $2,506 thousand compared with $3,385 thousand at December 31, 2010. The convertible debentures balance represents the minority portion of the convertible debentures issued by Starling. The decrease was due to the second payment out of four equal payments made in June 2011 in respect of the convertible debentures principal. In November 2011, subsequent to the reporting date, Starling fully prepaid all of the convertible debentures (see Section 1.2 above and Note 3.A to the interim consolidated financial statements as of September 30, 2011). Shareholders' equity attributable to shareholders at September 30, 2011 was $164,411 thousand, representing approximately 77.26% of the total assets in the statement of financial position, compared with $195,921 thousand, representing approximately 78% of total assets in the statement of financial position at December 31, 2010. The decrease in shareholders' equity resulted mainly from the loss attributable to shareholders in the amount of $26,012 thousand in the first nine months of 2011 and from a decrease in capital reserves for assets classified as held for sale in the amount of $5,886 thousand, mainly due to the decrease in the fair value of the investment in Enablence shares held by the Company (see also Note 4 to the interim consolidated financial statements as of September 30, 2011). The decrease in the ratio of shareholders' equity attributable to shareholders to total assets mainly resulted from the decrease in shareholders' equity as described above. 13 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Third Quarter and First Nine Months of 2011 Consolidated working capital at September 30, 2011 (excluding available for sale financial assets presented as assets held for sale) amounted to $50,347 thousand, compared with $54,863 thousand at December 31, 2010. The decrease in working capital resulted mainly from the decrease in cash as described above and from a decrease in inventories resulting mainly from Starling's inventory write-down as aforementioned in Section 1.3.2 above. The decrease was partially offset by the reclassification of current maturities as current assets in respect of amounts received in the sale of Medingo that were deposited in long-term escrow, and in respect of the holding in Enablence convertible debentures (see also Note 3.M to the interim consolidated financial statements as of September 30, 2011). Intangible assets as of September 30, 2011 amounted to $3,543 thousand, and mainly included intangible assets attributed to the agreement with Rafael in the amount of $3,053 thousand and technology in the amount of $490 thousand resulting from the initial consolidation of Wavion in 2008 and Kyma in 2011. Intangible assets as of December 31, 2010 amounted to $3,595 thousand, and mainly included intangible assets attributed to the agreement with Rafael in the amount of $3,053 thousand and technology in the amount of $342 thousand resulting from the initial consolidation of Wavion. The increase in intangible assets resulted mainly from a $407 thousand increase resulting from the initial consolidation of Kyma which was partially offset by the periodic amortization of technology attributed to Wavion resulting from the initial consolidation of Wavion. 2. Exposure to and Management of Market Risks The report in this section refers to Elron and its consolidated companies to the extent that the exposure to market risks is material to Elron. The Company's risk management policy is implemented only for Elron itself. Elron does not determine the risk management policy for its group companies, and has not taken any action in the reporting period to hedge market risks resulting from operations of its group companies. During the reporting period, and during the period from September 30, 2011 until the date of approval of the financial statements, no material change has taken place with respect to the market risks to which the Company is exposed, the Company's policy for management of such risks, the officer responsible for their management and the means of supervision and implementation of the policy, as described in Item 5 – "Operating and Financial Review and Prospects" of the Company's Annual Report for 2010 filed on Form 20-F with the Securities and Exchange Commission. 2.1. Report on Linkage Bases Presented below is the Company's consolidated linkage balance at September 30, 2011, December 31, 2010 and September 30, 2010. The linkage balance includes balances in respect of Starling, whose operating currency (NIS) differs from that of the Company (U.S. dollars). 14 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Third Quarter and First Nine Months of 2011 As of September 30, 2011 ($ thousands) (unaudited) NIS (CPI linked) USD (or USD linked) Other currencies NIS (not linked) Non- monetary item** Total Assets * Cash and cash equivalents - - - Restricted cash 82 30 - - - Trade receivables - 6 - Other account receivables 63 - Inventories - Assets held for sale - Investments in associates - Other investments (accounted as available for sale) - Property, plant andequipment, net Intangible assets, net - Other long-term receivables - Total assets 6 Liabilities * Trade payables - - - Other account payables 46 - Loans from banks and others - Convertible debentures - Royalty bearing government grants - Employee benefits, net - 57 57 Deferred taxes - Other long term liabilities - 52 52 Total liabilities - * Non-current assets and liabilities in this table include the current maturities in respect thereof. ** Including items that are not financial items. 15 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Third Quarter and First Nine Months of 2011 As of December 31, 2010 ($ thousands) (audited) NIS (CPI linked) USD (or USD linked) Other currencies NIS (not linked) Non- monetary item** Total Assets * Cash and cash equivalents - - - Restricted cash 65 - - - Trade receivables - - - Other account receivables - - Inventories - Assets held for sale - Investments in associates - Other investments (accounted as available for sale) - Property, plant andequipment, net - Intangible assets, net - Other long-term receivables - - - Total assets 65 - Liabilities * Trade payables - 14 - Other account payables - Loans from banks and others - Convertible debentures - Royalty bearing government grants - Employee benefits, net - Deferred taxes - Other long term liabilities - Total liabilities 14 * Non-current assets and liabilities in this table include the current maturities in respect thereof. ** Including items that are not financial items. 16 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Third Quarter and First Nine Months of 2011 As of September 30, 2010 ($ thousands) (unaudited) NIS (CPI linked) USD (or USD linked) Other currencies NIS (not linked) Non- monetary item ** Total Assets * Cash and cash equivalents - 10 - Restricted cash - - - 63 - 63 Trade receivables - - 95 - Other account receivables - - Inventories - Investments in associates - Other investments (accounted as available for sale) - Property, plant andequipment, net - Intangible assets, net - Other long-term receivables - 27,187 - 225 19 27,431 Total assets - 87,965 10 4,560 159,317 251,852 Liabilities * Trade payables - 17 - Other account payables 60 - Loans from banks and others - Convertible debentures - Royalty bearing government grants - Employee benefits, net - Deferred taxes - Other long term liabilities - 2,002 2,002 Total liabilities 3,369 12,016 17 7,245 9,017 31,664 * Non-current assets and liabilities in this table include the current maturities in respect thereof. ** Including items that are not financial items. The Company and subsidiaries did not have material derivatives positions as of September 30, 2011, December 31, 2010 and September 30, 2010. 2.2. Financial Market Conditions From early 2011, the global financial markets have experienced an increased level of uncertainty. At the beginning of the year, the global economy was affected by a severe blow to industrial manufacturing in Japan (due to the natural disaster) and by rising oil and commodity prices. The markets reacted with prices falling following the United States' disappointing financial figures, which manifested themselves in, among other things, weak private consumption, a negligible rise in the number of employees, and the downgrade of the United States' rating. At the same time, the disputes within Europe regarding the general handling of the Southern European sovereign debt, first in Greece and then in larger states (Italy and Spain), have led to continuous declines in the capital markets in recent months, in addition to an expectation for a renewed slowdown in global growth, including in emerging economies in general, and China in particular. A comprehensive plan declared in late October by Eurozone leaders to confront the debt crisis, which includes writing-off 50% of the Greek debt, increasing the EFSF to €1 trillion, and increasing European banks' capitalization rate, have led to an initial response of a sharp correction in the markets, whose stability is not guaranteed and has still to be tested. 17 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Third Quarter and First Nine Months of 2011 The developments in the global markets and particularly in the Euro area and in the United States, which include securities and exchange rate fluctuations, as well as the local developments described above, have affected and may continue to affect the Company's and its group companies' results of operations, their liquidity, the value of their equity, the value and exit potential of their assets, their business (including the demand for their products), their financial covenants, their ability to distribute dividends, and also their ability to raise financing as required for their day-to-day and long-term operations, and the terms of such financing. 2.3. Sensitivity Tests of Financial Instruments For details concerning sensitivity tests of sensitive financial instruments included in the interim consolidated financial statements as of September 30, 2011 in accordance with changes in market factors, see Appendix A below. Following are the summarized results of the sensitivity tests: As of September 30, 2011 Gain (loss) from changes in interest rates Increase Decrease Fair value 2% at absolute value 10% 5% 2% at absolute value 10% 5% Section $ thousands Sensitivity to changes in dollarinterest rates ) ) ) 89 46 Gain (loss) from changes in other market factors Increase Decrease Fair value 10% 5% 10% 5% Section $ thousands Sensitivity to changes in the NIS-dollar exchange rate ) ) ) 64 31 Sensitivity to changes in share prices of available for sale investments (including instruments presented as held for sale) ) ) Sensitivity to changes in the price of convertible debentures issued by subsidiary ) ) ) 18 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Third Quarter and First Nine Months of 2011 As of December 31, 2010 Gain (loss) from changes in interest rates Increase Decrease Fair value 2% at absolute value 10% 5% 2% at absolute value 10% 5% Section $ thousands Sensitivity to changes in dollar interest rates ) ) (7 ) 99 14 7 Gain (loss) from changes in other market factors Increase Decrease Fair value 10% 5% 10% 5% Section $ thousands Sensitivity to changes in the NIS-dollar exchange rate ) ) ) 90 Sensitivity to changes in share prices of available for sale investments (including instruments presented as held for sale) ) ) Sensitivity to changes in the price of convertible debentures issued by subsidiary ) ) ) As of September 30, 2010 Gain (loss) from changes in interest rates Increase Decrease Fair value 2% at absolute value 10% 5% 2% at absolute value 10% 5% Section $ thousands Sensitivity to changes in dollar interest rates ) ) ) 20 10 19 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Third Quarter and First Nine Months of 2011 Gain (loss) from changes in other market factors Increase Decrease Fair value 10% 5% 10% 5% Section $ thousands Sensitivity to changes in the NIS-dollar exchange rate ) ) ) 79 40 Sensitivity to changes in share prices of available for sale investments ) ) Sensitivity to changes in the price of convertible debentures issued by subsidiary ) ) ) 3. Aspects of Corporate Governance 3.1. Approval of Outline for the Adoption of an Internal Enforcement Program On November 9, 2011, the Company's Board of Directors approved an outline for an internal enforcement program to be adopted by the Company, and appointed Mr. Yaron Elad, CFO, and Mr. Paul Weinberg, Corporate Secretary, as the parties responsible for the Company's internal enforcement, and authorized them to carry out the necessary measures for adopting an internal enforcement program in the Company. 3.2. External Directors and Directors with Accounting and Financial Expertise On October 12, 2011, with the completion of three years from the date of his appointment by the shareholders meeting of the Company, the tenure of Mr. Gad Arbel, an external director, deemed by the Board of Directors as a director with accounting and financial expertise, came to an end. Due to an error, a shareholders meeting was not convened in time to extend Mr. Arbel's tenure as aforesaid. On November 1, 2011, the Board of Directors of the Company met in order to convene a special general meeting, expected to take place on December 7, 2011, on the agenda of which is the approval of the appointment of Mr. Gad Arbel for a second term as an external director of the Company. It is noted that in accordance with Section 239(d) of the Israel Companies Law, 1999, the Board of Directors has appointed, in accordance with the articles of association of the Company, Ms. Hadar Udler as a director who is not a "controlling person" or a relative of a "controlling person" of the Company. 3.3. Disclosure Pertaining to the Approval Process of the Financial Statements The Company's financial statement examination committee (the "Committee") is the audit committee, the organ in charge of the oversight of the financial statements. The Company's board of directors is the organ in charge of the approval of the financial statements. As a result of the aforementioned regarding the tenure of the external director, Mr. Gad Arbel, who also served as the Chairman of the Audit Committee, on November 1, 2011, the Board of Directors appointed Prof. Arie Ovadia, an independent director, to serve on the Committee. Prof. Ovadia provided the appropriate declarations for his appointment. It was also resolved that the Committee shall appoint a chairman at each meeting. Mr. Avraham Asheri and Mr. Yaacov Goldman (external director) continue to serve on the Committee. For details regarding the Committee members, see Item 6 – "Directors, Senior Management and Employees" of the Company's Annual Report for 2010 filed on Form 20-F with the Securities and Exchange Commission. 20 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Third Quarter and First Nine Months of 2011 The Committee holds discussions and makes recommendations to the board of directors regarding the approval process of the financial statements, and delivers its recommendations to the board of directors reasonably sufficient time prior to the approval of the board of directors' meeting, and reports thereto on any flaw or problem, if any, having arisen during the examination. The Company's auditor is invited to and attends the Committee's meetings, as well as the board meetings at which the financial statements are discussed and approved, at which he addresses the audit performed. In addition, the internal auditor attends the Committee's meetings. The Committee examines, inter alia, through a detailed presentation by the officers and others at the Company, including the Company's CEO – Ari Bronshtein, and CFO – Yaron Elad, the following issues, and makes recommendations thereon to the board of directors: the material issues in the financial reporting, including transactions outside the ordinary course of business (if any), the material estimates and critical assessments used in the financial statements, the valuations, including the assumptions and estimates underlying the same, on which data in the financial statements are based, the completeness and correctness of the disclosure in the financial statements, the reasonableness of the data, the accounting policy implemented and changes having occurred therein, implementation of the principle of due disclosure in the financial statements and related information, the internal controls associated with the financial reporting and the effectiveness thereof, and various aspects of risk control and management, both such that are reflected in the financial statements (such as the report on financial risks), and such that affect the reliability of the financial statements. If necessary, the Committee requests comprehensive reviews on issues of particularly material impact. The approval of the financial statements involves at least three meetings: Two of the Committee, prior to the board of directors meeting for a comprehensive, in-principle discussion of the material reporting issues and the formulation of recommendations to the board of directors, and the third – of the board of directors, for discussion and approval of the financial statements. The process of approval of the Company's financial statements as of September 30, 2011, involved three meetings as follows: (1) a meeting of the Committee regarding the material accounting issues and the valuations performed in order to prepare the financial statements, (2) a meeting of the Committee, held prior to the board of directors meeting, for a comprehensive, in-principle discussion of the material reporting issues and the formulation of recommendations to the board of directors regarding the approval of the financial statements, and (3) a meeting of the board of directors, for discussion and approval of the financial statements and periodical reports. To the Committee meeting held on October 31, 2011, at which the Committee discussed the material accounting issues and examined the valuations used in the preparation of the financial statements, in addition to the Committee members, the following persons were invited and attended: Prof. Arie Ovadia (who was appointed as a Committee member on November 1, 2011), Mr. Gad Arbel, the Company's CFO – Yaron Elad, the Company's Controller – Nir Pinchas, and the Company's auditor. The Company's internal auditor was invited but did not attend. Mr. Yaacov Goldman (external director) was appointed as the meeting's chairman. To the Committee meeting held on November 7, 2011, at which the Committee discussed and finalized its recommendations to the board of directors regarding approval of the financial statements for the third quarter of 2011, in addition to the Committee members, the following persons were invited and attended: Mr. Gad Arbel, the Company's auditor, Ari Bronshtein – the Company's CEO, Yaron Elad – the Company's CFO, Nir Pinchas – the Company's Controller, and other personnel in the Company. The Company's internal auditor was invited but did not attend. Mr. Yaacov Goldman (external director) was appointed as the meeting's chairman. During this meeting, the Committee examined, amongst other issues, the assessments made and evaluations performed in connection with the financial statements for the third quarter of 2011, the completeness and correctness of the disclosure in the financial statements for the third quarter of 2011, the accounting policy implemented and the accounting treatment applied to material issues of the Company, and the valuations, including the assumptions and estimates underlying the same, upon which the third quarter 2011 financial statements' data are based, through a detailed presentation of the abovementioned matters by officers and other position holders in the Company, including the CEO – Ari Bronshtein, and the CFO – Yaron Elad. Furthermore, the Company's auditor addressed the review performed. The Committee's recommendations were delivered in writing to the members of the board of directors on November 7, 2011. 21 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Third Quarter and First Nine Months of 2011 At the board of directors meeting held on November 9, 2011, the board of directors discussed the Committee's recommendations and approved the Company's financial statements as of September 30, 2011. The Committee's recommendations and a draft of the quarterly report were delivered in writing to the members of the board of directors 2 business days prior to the board of directors meeting, which period of time, the board of directors deemed to be reasonable, in view of the complexity and extent of the recommendations. The following board members attended the said board of directors meeting: Chairman of the board – Arie Mientkavich, Avraham Asheri, Yaacov Goldman, Gabi Barbash, Rona Dankner and Arie Ovadia. 4. Disclosure Directives Relating to Financial Reporting 4.1. Critical Accounting Estimates Regarding the contingent consideration element from the sale of Medingo, see Note 3 to the interim consolidated financial statements as of September 30, 2011, and regarding the loss resulting from the impairment charge in respect of the Company's holding in Enablence shares recognized in the second quarter of 2011, see Note 4 to the interim consolidated financial statements as of September 30, 2011. With the exception of the aforementioned, as of the reporting date, no material changes have taken place with respect to the critical accounting estimates used in the preparation of the Company's financial statements. Arie Mientkavich Chairman Ari Bronshtein CEO November 9, 2011, Tel Aviv 22 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Third Quarter and First Nine Months of 2011 Appendix A to the Board of Directors Report as of September 30, 2011 Sensitivity tests of sensitive financial instruments included in the interim consolidated financial statements as of September 30, 2011, in accordance with changes in market factors The following tables describe sensitivity tests of the fair value of financial instruments held by the Company and its subsidiaries. The following comments should be considered with regards to the tables below: 1. The instruments that appear below are not necessarily presented in the financial statements at fair value. 2. Starling's operating currency (NIS) is different from that of the Company and its other subsidiaries (U.S. Dollar). Accordingly, no sensitivity tests were carried out in relation to the exchange rate in financial instruments held by Starling. It should be noted that the effect of the difference between Starling's currency and the Company's currency is reflected in the Company's shareholders' equity under capital reserves from translation differences. 3. The exchange rates according to which the sensitivity tests were carried out are the closing rates on the day of calculation. a. Sensitivity Tests of the Balances as of September 30, 2011 Sensitivity test of changes in dollar interest rates Gain (loss) from changes in dollar interest rates Increase Decrease Fair value 2% Absolute value 10% 5% 2% Absolute value 10% 5% Section $ thousands Other long-term receivables(including current maturities) 57 Loans from bank and others (including current maturities) ) 54 22 11 ) 89 46 A - 1 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Third Quarter and First Nine Months of 2011 Sensitivity test of changes in the dollar-NIS exchange rate * Gain (loss) from changes in the dollar-NIS exchange rate Increase Decrease Fair value 10% 5% 10% 5% Section $ thousands Current Assets: Other account receivables and trade receivables 78 ) ) Cash and cash equivalents ) ) Non-current assets: Long-term receivables 62 31 ) ) Current liabilities: Trade payables and other account payables ) 64 31 *Sensitivity tests for the influence of the Euro exchange rate were not presented due to their negligible influence. Sensitivity test of changes in prices of other investments (accounted for as available for sale) Gain (loss) from changes in the price of shares Increase Decrease Fair value 10% 5% 10% 5% Section $ thousands Other investments ) ) Assets classified as held for sale ) Sensitivity test of changes in the price of convertible debentures issued by a subsidiary Gain (loss) from changes in the price of convertible debentures Increase Decrease Fair value 10% 5% 10% 5% Section $ thousands Convertible debentures ) ) ) A - 2 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Third Quarter and First Nine Months of 2011 b. Sensitivity Tests of the Balances at December 31, 2010 Sensitivity test of changes in dollar interest rates Gain (loss) from changes in dollar interest rates Increase Decrease Fair value 2% Absolute value 10% 5% 2% Absolute value 10% 5% Section $ thousands Other long-term receivables ) ) ) 32 16 Loans from banks and others (including current maturities) ) 9 17 9 ) ) (9
